Citation Nr: 0516121	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969 and from December 1974 to April 1977.  

This appeal arises from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for the 
cause of the veteran's death.  

The Board remanded the appellant's claim to the RO in August 
2003 for development.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2001 at the age of 51; the 
immediate cause of death listed on the certificate as 
arteriosclerotic cardiovascular disease (ASCVD).  No 
significant condition contributing to death was noted.  No 
autopsy was performed.

2.  ASCVD was not present inservice or manifested within one 
year thereafter, and is not otherwise related to service.

3.  Post-traumatic stress disorder due to stressors 
experienced by the veteran in service is not demonstrated.

4.  Residuals of fracture of the right foot with arthritis, 
evaluated as 20 percent disabling; lumbar disc disease, post 
operative, evaluated as 10 percent disabling; and lumbar disc 
disease with weakness of the lower extremities, evaluated as 
100 percent disabling, did not have debilitating effects and 
general impairment of health to an extent that rendered the 
veteran materially less capable of resisting the effects of 
the primary cause of his death and did not have a material 
influence in accelerating his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the cause of the veteran's death.  The 
June 2001, December 2001, and March 2004 letters from the RO, 
the March 2002 statement of the case, and the February 2005 
supplemental statement of the case informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought and advised her of the types of 
evidence VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the law and regulation have 
been met.

The Board also notes that the March 2004 letter from the RO 
implicitly directed the appellant to submit any pertinent 
evidence in her possession.  In addition, she was advised to 
identify any source of evidence and that VA would assist her 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence she may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also notes that the United States Court of Appeals 
for Veterans Claims has held that a VCAA notice letter must 
be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in June 2001 and the initial rating 
decision was issued in August 2001.  Thus, the VCAA notice 
was timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, a death certificate for the veteran, and private 
medical records.  Under the circumstances, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide this claim.  See 38 C.F.R. § 3.159(c)(4).  
The Board again emphasizes that no additional pertinent 
evidence has been identified by the claimant as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the claimant with the 
claim.

Background

In the present case, the death certificate lists the 
immediate cause of death as arteriosclerotic cardiovascular 
disease.  No antecedent or underlying causes of death or 
other significant conditions contributing to death are 
listed.  The death certificate reflects that an autopsy was 
not performed.  

At the time of the veteran's death, he was service connected 
for residuals of fracture of the right foot with arthritis, 
evaluated as 20 percent disabling; lumbar disc disease, post 
operative, evaluated as 10 percent disabling; and lumbar disc 
disease with weakness of the lower extremities, evaluated as 
100 percent disabling.

The veteran's service medical records, with respect to his 
first period of service, include a Medical Board Report in 
connection with a December 1968 Physical Evaluation Board 
report.  The Medical Board report notes that, with the 
exception of the veteran's right foot fracture and residuals 
thereof, physical examination upon admission was within 
normal limits.  

A November 1971 report of VA examination notes that, with the 
exception of right foot complaints, the veteran had no 
general medical complaints and the general medical 
examination was grossly negative.  

With respect to the veteran's second period of service, an 
October 1974 report of enlistment examination reflects that 
he reported no history of heart trouble, high or low blood 
pressure, or shortness of breath.  Similarly, with the 
exception of his feet and tattoos, all systems were 
clinically normal upon examination.  The veteran was found 
unfit for duty and discharged from his second period of 
service due to the right foot injury sustained during his 
first period of service.  

An April 1979 report of VA examination includes findings of 
tachycardia and hypertension.

Subsequent VA and private treatment records reflect treatment 
for various complaints, to include hypertension.  VA 
outpatient treatment reports note impressions of pain 
syndrome and narcotic/benzodiazepine dependence, paraplegia, 
pseudosiezures, headaches, familial essential tremor, 
hypertension, hyperlipidimia, gastro esophageal reflux 
disease, and hyperplastic colon.

A June 1991 determination of the Social Security 
Administration reflects that the veteran was awarded 
disability benefits on the basis of degenerative disc 
disease.

A July 2001 letter from P. D. Hursey, M.D., states that the 
veteran was in Vietnam, he was exposed to Agent Orange, had a 
crush injury to his right foot, and suffered from PTSD after 
he left the war.  It is noted that Dr. Hursey began treating 
the veteran in July 1999 and the veteran's history was 
provided by his wife.  Significantly, the veteran's wife 
reports that he began treatment for hypertension in 1970.  
Based on a review of medical literature, Dr. Hursey states 
that psychosocial stress plays an important causative role in 
the development of hypertension and wartime experience proves 
to be the greatest source of ongoing psychosocial stress 
throughout a veteran's lifetime; thus, she concludes that 
those veteran's suffering from PTSD are at increased risk of 
developing hypertension.  Dr. Hursey notes that the cause of 
the veteran's death is listed arteriosclerotic cardiovascular 
disease and concludes that hypertension contributes to 
arteriosclerotic cardiovascular disease.

A February 2002 letter from Dr. Hursey states that, during 
his lifetime, she spoke with the veteran about the events of 
the Vietnam war and how the stress affected his life and 
family.  However, she notes that she was unable to review the 
veteran's service or post service medical records.  She notes 
that she did not treat him for PTSD; however, she began to 
see a change in his after he became a paraplegic.  Dr. Hursey 
further notes that the veteran's paraplegia was never 
explained by the neurologist, orthopedic surgeon, or 
neurosurgeon.  She speculates that the veteran's paraplegia 
could have been a manifestation of his PTSD.  Dr. Hursey 
states that the veteran had hypertension after the war, 
hypertension has been linked to wartime experience, and PTSD 
has been linked to wartime experience.  

Records of treatment of the veteran by Dr. Hursey are silent 
with respect to findings of PTSD.

A July 2002 statement from a friend of the veteran who is 
also a Vietnam veteran reflects that this individual had 
known the veteran from the spring of 1999 to the time of the 
veteran's death.  The veteran's friend states that, as a 
result of spending time with the veteran, he found that the 
veteran experienced mood swings, loss of reality, memory 
loss, fantasies about certain events, and paranoia about his 
safety.  The veteran's friend felt that these symptoms were 
manifestations of the veteran's PTSD.

During her July 2002 hearing before the undersigned Veterans 
Law Judge, the appellant testified that she had been married 
to the veteran since his second period of service and that he 
had had problems at the time that she met him.  In addition, 
the appellant recalled that the veteran had been in receipt 
of treatment for hypertension since the early or late 1970's.  
She testified that the veteran lost interest in doing things 
which he enjoyed, was not always coherent, got more involved 
in talking about Vietnam, started withdrawing, and displayed 
a lot of anger.  The appellant also recalled that the veteran 
purchased two handguns and felt increased need to protect 
himself because he was in a wheelchair.  She identified these 
symptoms as indicative of his PTSD.  

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Where certain diseases, such as ASCVD or hypertension, are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

General.  The death of a veteran will be considered as 
having been due to a service-connected disability when 
the evidence establishes that such disability was either 
the principal or a contributory cause of death.  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).
Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly 
with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).
Contributory cause of death.  Contributory cause of 
death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that 
it contributed substantially or materially; that it 
combined to cause death; that it aided or lent 
assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).
Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated 
disability.  In the same category there would be 
included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially 
affecting other vital body functions.  38 C.F.R. 
§ 3.312(c)(2).
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and 
general impairment of health to an extent that would 
render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).
There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to 
have a material influence in accelerating death.  In 
this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(4).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).

The weight that the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA [Board] to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Analysis

The veteran died in May 2001 as a result of ASCVD.  The 
official death certificate lists no other cause or 
contributory cause of the veteran's death.  A review of 
service medical records and post-service medical records 
discloses no diagnosis or manifestation of ASCVD during 
service or within one year thereafter.  Similarly, it is 
noted that the earliest medical evidence with respect to 
findings of hypertension are dated in March 1979, in excess 
of one year after the veteran's separation from service.

The appellant has maintained that the veteran had PTSD 
related to his periods of military service which in turn 
caused or contributed to cause the terminal ASCVD.  In 
support of her contentions, the appellant has submitted 
statements from D.N.B., a friend of the veteran, and P. D. 
Hursey, M.D., the veteran's treating physician from 1999 
until his death.  The veteran's friend, also a Vietnam 
veteran, opined that the veteran experienced symptoms of 
PTSD.  The probative value of the friend's opinion is limited 
as he first met the veteran in 1999, over twenty years after 
the veteran's separation from service.  Moreover, although 
the veteran's friend has asserted that the veteran had PTSD 
as a result of his military service, there is no evidence to 
suggest that he has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  In this regard, the Court has determined that lay 
witnesses are competent to testify as to symptoms but are not 
competent to make a medical diagnosis or to establish an 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Dr. Hursey has expressed the opinion that the veteran had 
PTSD, although she did not treat him for this condition.  She 
stated that the veteran's paraplegia was unexplained and 
could have been due to PTSD and that hypertension, such as he 
experienced after the war, had been linked to PTSD.  A review 
of the records of treatment Dr. Hursey provided to the 
veteran, however, disclose no references to PTSD.  Moreover, 
Dr. Hursey acknowledges that she had not had the opportunity 
to review the veteran's service medical records, which she 
had been told (erroneously) were not available.  In addition, 
Dr. Hursey admits that her opinions were based only on what 
she had observed and had been told.  In this regard, it is 
noted that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively upon the recitations of 
a claimant].

Accordingly, the opinions provided by the veteran's friend 
and Dr. Hursey can only be considered speculative regarding a 
diagnosis of PTSD.

Recognition of service connection for PTSD requires not only 
medical evidence diagnosing the condition, but also a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Here, although the 
veteran did serve in Vietnam, no awards, decorations or other 
documented evidence of combat service or specific inservice 
stressors is demonstrated.  Second-hand recollections of the 
veteran's experiences while stationed in Vietnam are 
insufficient to establish his exposure to combat or other 
stressors to support a diagnosis of PTSD.

As the evidence of records fails to show specific stressors 
or a valid diagnosis of PTSD, the question of a possible 
etiologic relationship between PTSD and ASCVD need not be 
addressed.

At the time of his death the veteran's service-connected 
disabilities included residuals of fractures of the right 
foot with arthritis, evaluated as 20 percent disabling; 
lumbar disc disease, post operative, evaluated as 10 percent 
disabling; and lumbar disc disease with weakness of the lower 
extremities, evaluated as 100 percent disabling.  He was also 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 1114(m) based on loss of use of one leg.  Although the 
veteran was totally disabled due to service-connected 
disabilities at the time of his death, these conditions 
involved muscular or skeletal functions and are not shown to 
have had any tangible effect on the fatal ASCVD.  Further, 
the Board finds that the service-connected disabilities did 
not have debilitating effects and general impairment of 
health to an extent that rendered the veteran materially less 
capable of resisting the effects of the primary or secondary 
causes of his death and did not have a material influence in 
accelerating his death.

In reaching its decision, the Board has also considered the 
appellant's assertions and testimony regarding her claim.  
However, it does not appear that the appellant is medically 
trained to offer any opinion as to causation.  See Espiritu 
v. Derwinksi, 2 Vet. App. 492, 494-495 (1992).  The Court has 
also held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993). 

In addition, VA has no duty to obtain a medical opinion in 
this case as the evidence of record does not indicate that 
the veteran had PTSD associated with an inservice event or 
otherwise related to service.  Accordingly, there is no 
reasonable possibility that the examination or medical 
opinion would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

As the preponderance of the evidence establishes that a 
disability that had its onset in service or was proximately 
due to or the result of a service-connected disability did 
not cause or contribute significantly or materially to the 
cause of the veteran's death, the claim must be denied.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  38 U.S.C.A. §§ 1131, 1310, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


